DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1) Claims 1-12, 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al., (US 2015/0098911).
	Saito et al. teaches oral compositions comprising an “N-acylamino acid or salt thereof in an amount of 0.005 mass% or more and 0.3 mass % or less; and (B) pyrophosphoric acid or a salt thereof in an amount of 0.005 mass % or more and 0.5 mass % or less” (Abstract).
	The N-acylamino acid or salt thereof is “even more preferably one or more kinds selected from N-lauroyl glutamic acid, N-myristoyl glutamic acid and salts thereof” (p. 2, para. [0029]).  Accordingly, it would have been obvious to have a combination of N-lauroyl glutamic acid and N-myristoyl glutamic acid and salts thereof.
	Since the concentration range for each is the same, 0.005-0.3%, the ratio can fall within the claimed ratio of 0.25 or more and 4 or less.

	The compositions also include “alkyl sulfate” (p. 3, para. [0036-0037]) and “water” (p. 4, para. [0043]), as well as a sugar alcohol, e.g.  erythritol, which “is even more preferred from the viewpoint of a good refreshing feeling” (p. 4, para. [0039]), and a “cationic bactericide” (p. 6, para. [0058]), as per claims 2-3, 16.
	The erythritol may be present “from 20 to 60 mass %” (p. 4, para. [0040]), as per claim 6.
	The alkyl sulfate may be present from “0.5 mass% or more” and “preferably 2% mass or less” (p. 3, para. [0037]), as per claim 9.
	The amount of water in a dentifrice is “from 10 to 60 mass %” (p. 4, para. [0044]), as per claim 10.  When the composition “is a liquid oral composition, the content of the water in 100 mass% of the liquid oral composition of the present invention is preferably 50 mass % or more, more preferably 70 mass % or more, even more preferably 80 mass % or more” (p. 4, para. [0045]), as per claim 15.
	Since the prior art teaches amounts of (A), (B), (C), (D), (E) within the claimed ranges, the ratio combinations, as per claims 4, 11, 15, 18, 19, would have been implicit.
	The prior art teaches a specific embodiment comprising 0.01% sodium N-myristoyl-L-glutamate (A), 0.01% sodium pyrophosphate, 1.5% sodium lauryl sulfate (C), 40% erythritol, 16.145% water (D) (p. 10, Table 3, Example 10). 
	The prior art is not anticipatory insofar as it does not require a combination of myristoyl glutamic acid or salt with lauroyl glutamic acid or salt; however, since the prior 

2) Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al., (US 2015/0098911) as applied to claims 1-12, 14-16, 18-20  above, and further in view of Berta (US 2009/0269287).
Saito et al., which is taught above, differs from claims 13 and 17 insofar as it does not teach a viscosity from 500 to 10000 dPas, or wherein the cationic bactericide is a quaternary ammonium compound or biguanide compound.

Berta teaches oral care compositions “particularly thickened dentifrices in liquid, paste or gel form” (Abstract), wherein the compositions “typically have a viscosity of 500 pas or more,  preferably from 500-4000 Pas measured at 1/s and 25°C” (p. 3, para. [0039]).  Here 500-4000 Pas is equivalent to 5000-40000 dPas.
Berta also teaches “antimicrobial/anti-plaque agents” such as “quaternary ammonium salts and bis-biguanide salts”, which are “typically present at levels of from about 0.01% to about 5.0%, by weight of the composition” (p. 6, para. [0063]).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).


Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Jungermann US 2,909,535.  Jungermann is pertinent for teaching “novel partial esters of N-higher aliphatic acyl amino polycarboxylic acid compounds” (col. 1, lines 15-17).  Suitable compound include “N-lauroyl glutamic acid” and “N-myrisoyl glutamate” compounds (col. 5, lines 60-73).  The compounds are useful for formulating “antibacterial compositions” and “exhibit a superior inhibiting effect on bacterial growth and the production of acid from fermentable carbohydrates by these microorganisms found in saliva” (col. 3, lines 45-56). Accordingly, the reference teaches specific embodiments of dental creams “having superior antibacterial properties” (see Example V at col. 5-6).

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612